Case 2:19-cV-01382-.]S-AYS Document 9 Filed 03/22/19 Page 1 of 1 Page|D #: 66

215t Floor
i_',-I DaviSWrith I;:::¢;:k':::sf:zz;:::r:):“
. Trema|ne LLP Lyle S. Zuckerman

212-603-6452 tel
212-379-5222 fax

lylezuckerman@dwt.com

March 22, 2019

VIA ECF

The Honorable Anne Y. Shields
Magistrate Judge

United States District Court
Eastern District of NeW York
100 Federal Plaza

P.O. Box 830

Central Islip, New York 11722

Re: Dam'el Candemeres v. Um'ted Rentals, ]nc., et al.
Case No. 19-cv-01382 (JS)(AYS)

Your Honor:

This firm represent defendants in the referenced action. Defendants’ current deadline to
answer, move or otherwise respond to the complaint is April 4, 2019. With the consent of Plaintiff
(by counsel), Defendants hereby request a brief extension of time through and including April 25,
2019 to answer, move or otherwise respond to the complaint, so that the parties may meet and
confer about preliminary matters, among other things. This is the first request for an extension of
time.

Resp tfully submitted,

 

cc: Saul D. Zabell, Esq. (via ECF)
Ryan M. Eden, Esq. (via ECF)

Anchorage New York Seatt|e
Bel|evue Portland Shanghai
- Los Ange|es San Francisco Washington, D.C. Www.dwt.com

100";.::§

 

